 

Form 10-Q
Page 30
Exhibit 10.1
THE TIMBERLAND COMPANY
2009 EXECUTIVE LONG TERM INCENTIVE PROGRAM

(effective 1/1/09)



--------------------------------------------------------------------------------



 



 

Form 10-Q
Page 31
THE TIMBERLAND COMPANY
2009 EXECUTIVE LONG TERM INCENTIVE PROGRAM
     This instrument sets forth the terms of The Timberland Company 2009
Executive Long Term Incentive Program (capitalized terms used herein are used as
defined in Section 2 hereof). The Program is established under The Timberland
Company 2007 Incentive Plan, and amounts paid under the Program are generally
intended to qualify as performance-based compensation under Section 162(m) of
the Internal Revenue Code.
     1. Purpose. The purpose of the Program is (a) to attract, retain and
motivate key employees of outstanding ability; and (b) to provide competitive
incentive pay and capital accumulation opportunities to certain key employees in
exchange for their attainment of specified Performance Goals.
     2. Definitions. The following terms shall have the following meanings
unless the context indicates otherwise.

  (a)   “Affiliate” shall mean any corporation or other entity that stands in a
relationship to the Company that would result in the Company and such
corporation or other entity being treated as one employer under Section 414(b)
and Section 414(c) of the Code, except that in determining eligibility for the
grant of a stock option or other similar equity award by reason of service for
an Affiliate, Sections 414(b) and 414(c) of the Code shall be applied by
substituting “at least 50%” for “at least 80%” under Section 1563(a)(1), (2) and
(3) of the Code and Treas. Regs. § 1.414(c)-2; provided, that to the extent
permitted under Section 409A of the Code, “at least 20%” shall be used in lieu
of “at least 50%”; and further provided, that the lower ownership threshold
described in this definition (50% or 20% as the case may be) shall apply only if
the same definition of affiliation is used consistently with respect to all
compensatory stock options or stock awards (whether under the Plan or another
plan). The Company may at any time by amendment provide that different ownership
thresholds (consistent with Section 409A of the Code) apply but any such change
shall not be effective for twelve (12) months.     (b)   “Award” shall mean an
opportunity to earn, based on performance, incentive pay in the form of PSUs and
PVSOs.     (c)   “Award Payout” shall mean the number of PSUs and PVSOs earned
by a Participant as determined by the Committee.     (d)   “Board” shall mean
the Board of Directors of The Timberland Company.     (e)   “Code” shall mean
the Internal Revenue Code of 1986, as from time to time amended.     (f)  
“Committee” shall mean the Management Development and Compensation Committee of
the Board.     (g)   “Company” shall mean The Timberland Company.     (h)  
“EBITDA” shall mean earnings before taxes, plus depreciation, amortization, and
interest expense, less interest income, adjusted to exclude the following items:
losses from discontinued operations, the cumulative effect of changes in
Generally Accepted Accounting Principles, any one-time charge or dilution
resulting from any acquisition or divestiture, extraordinary items of loss or
expense, and any other unusual or nonrecurring items of loss or expense



--------------------------------------------------------------------------------



 



 

Form 10-Q
Page 32

      including restructuring charges. Any such adjustment shall be made only to
the extent the item is separately identified on the Consolidated Statement of
Income in the Company’s Annual Report on Form 10-K; the Notes to the
Consolidated Financial Statements; or in the Management Discussion & Analysis
section of the Company’s Annual Report on Form 10-K and is objectively
quantifiable in the Company’s accounting records as reviewed by the Company’s
independent auditors. The Committee may exercise discretion to include all or
part of an item of loss or expense.     (i)   “Participant” shall mean an
employee of the Company or an Affiliate who is designated by the Committee or a
designee of the Committee to receive an Award.     (j)   “Performance Goal”
shall mean the threshold, budget, target or maximum level of performance that
must be attained to earn a specified level of incentive pay.     (k)  
“Performance Measure” shall mean EBITDA.     (l)   “Performance Period” shall
mean the PSU Performance Period or the PVSO Performance Period.     (m)   “Plan”
shall mean The Timberland Company 2007 Incentive Plan.     (n)   “Program” shall
mean The Timberland Company 2009 Executive Long Term Incentive Program.     (o)
  “PSU” shall mean an unfunded and unsecured promise to deliver one share of
Stock, subject to the conditions and restrictions described herein or in an
Award agreement.     (p)   “PSU Performance Period” shall mean the three-year
period commencing January 1, 2009, and shall be the measurement period during
which the attainment of the Performance Goal for PSUs shall be determined.    
(q)   “PVSO” shall mean an option entitling the holder to acquire shares of
Stock upon payment of the applicable exercise price, subject to the conditions
and restrictions described herein or in an Award agreement.     (r)   “PVSO
Performance Period” shall mean the one-year period commencing January 1, 2009,
and shall be the measurement period during which the attainment of the
Performance Goal for PVSOs shall be determined.     (s)   “Named Executive
Officer” shall mean the Chief Executive Officer, the Chief Financial Officer and
the next three highest paid officers of the Company on the last day of the
taxable year, for purposes of the executive compensation disclosure rules under
the Securities Exchange Act of 1934.     (t)   “Stock” shall mean Class A Common
Stock of the Company, par value $.01 per share.

     3. Administration. The Program shall be administered by the Committee, in
accordance with the terms of the Plan. The Committee shall have sole and
complete discretion with respect to the exercise of all permissive powers and
authority granted to the administrator under the Plan; provided, however, the
Committee may not exercise its discretion to increase the amount of incentive
pay that



--------------------------------------------------------------------------------



 



 

Form 10-Q
Page 33
would otherwise be due a Named Executive Officer upon attainment of a
Performance Goal. All actions, determinations, and decisions of the Committee
shall be final, conclusive, and binding on all parties.
     4. Participation. Participants shall be as determined by the Committee or
its designee.
     5. Awards. The type of Award and the number of Awards that can be earned
under the Program upon achievement of a Performance Goal shall be as determined
by the Committee or its designee. Each Award is expressed as a number of PSUs
and PVSOs contingent upon the achievement of certain Performance Goals and
subject to certain restrictions set forth herein or in an Award agreement.
Awards may vary according to a Participant’s salary grade or position. Awards
for a Named Executive Officer shall not be changed or modified during a
Performance Period to increase the amount of incentive pay that would otherwise
become payable.
     6. Performance Measures and Performance Goals. The Performance Measures and
Performance Goals shall be as determined by the Committee. Performance Goals for
a Named Executive Officer shall not be changed or modified during a Performance
Period to increase the amount of incentive pay that would otherwise become
payable.
     7. Award Payout Calculation and Approval.

  (a)   Award Payouts shall be based on the degree to which a Performance Goal
is attained, with nothing payable upon attainment of the threshold-level
Performance Goal, 50% of the target-level Award payable upon attainment of the
budget-level Performance Goal, 100% of the target-level Award payable upon
attainment of the target-level Performance Goal and 200% of the target-level
Award payable upon attainment of the maximum-level Performance Goal. No Award
Payouts shall be made unless the threshold-level Performance Goal is surpassed.
Award Payouts shall be increased proportionately on a straight-line basis to the
extent the threshold, budget or target Performance Goals are surpassed. In no
event shall an Award Payout exceed the maximum-level Award.     (b)   The
Company’s independent public accountants shall audit the Company’s Award Payout
calculations following the close of the Performance Period.     (c)   The
Committee shall approve or disapprove the Award Payouts for all Participants
following completion of the independent audit. The Committee may reduce a
Participant’s Award Payout (or the Award Payouts to all or some Participants) if
such modification would better serve the purpose of the Plan.

     8. Award Payment. For each PSU earned, as determined in accordance with
Section 7 one share of Stock shall be delivered to the Participant as soon as
practicable and not later than March 31, 2012. For each PVSO earned, as
determined in accordance with Section 7 the Participant’s right to exercise the
option shall begin to vest as soon as practicable in accordance with Section 9
and not later than March 31, 2010.
     9. Vesting of PVSOs. PVSOs shall vest in three equal annual installments
following the date of Committee approval following the end of the PVSO
Performance Period.
     10. Agreements. Each award of PSUs and each grant of PVSOs shall be
evidenced by an Award agreement, specifying restrictions on the transfer and
vesting of such securities and including such other terms, conditions and
restrictions as the Committee shall determine.
     11. Employment. Except as otherwise determined by the Committee, to be
eligible to receive an Award Payout, a Participant must be employed by the
Company or an Affiliate on the date



--------------------------------------------------------------------------------



 



 

Form 10-Q
Page 34
such Award Payout is made, in the case of PSUs, and the date vesting commences,
in the case of PVSOs. Receiving an Award or an Award Payout shall not give any
Participant the right to be retained in the employment of the Company or an
Affiliate, or affect the right of the Company or an Affiliate to discharge or
discipline a Participant.



--------------------------------------------------------------------------------



 



 

Form 10-Q
Page 35
IN WITNESS WHEREOF, The Timberland Company has caused this document to be
executed by its duly authorized officer effective as of the 1st day of January,
2009.

            THE TIMBERLAND COMPANY
      By:   /s/ Sidney W. Swartz         Sidney W. Swartz        Chairman     